Citation Nr: 0835396	
Decision Date: 10/15/08    Archive Date: 10/27/08	

DOCKET NO.  03-00 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
December 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in November 2004 
and December 2006, on which occasions it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.

Finally, for reasons which will become apparent, this appeal 
is once again being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

A review of the record in this case raises certain due 
process questions regarding current development of the 
veteran's claim.

In that regard, at the time of the aforementioned remand in 
December 2006, the veteran was represented by the Texas 
Veterans Commission.  Pertinent evidence of record is to the 
effect that, at that time, the veteran was residing in 
Covington, Georgia.

However, in correspondence of mid-May 2007, the veteran 
indicated that he was now living in Norman, Oklahoma.  That 
correspondence was forwarded to the Oklahoma Department of 
Veterans Affairs, which organization subsequently forwarded 
the veteran's correspondence to the VA Regional Office 
located in Muskogee, Oklahoma.  

The Board notes that, in June 2008, there was issued a 
Supplemental Statement of the Case on the issue of whether 
new and material evidence had been submitted sufficient to 
reopen the veteran's previously-denied claim for service 
connection for a chronic back disorder.  However, that 
Supplemental Statement of the Case appears to have been sent 
to the veteran at his previous Covington, Georgia, address, 
and not his current Norman, Oklahoma, address.  Moreover, 
June 2008 correspondence from the Appeals Management Center 
informing the veteran's accredited representative that they 
could submit a VA Form 646 (Statement of Accredited 
Representative in Appealed Case), or, in lieu of that form, 
additional argument by memorandum or letter, appears to have 
been sent not to the Texas Veterans Commission, but rather to 
the Georgia Department of Veterans Services, an organization 
which has not represented the veteran since June of 2000.

The Board observes that, in a Report of Contact dated in 
September 2008, the veteran indicated that his current 
address was 101 Andover Drive, Apartment Q4, in Norman, 
Oklahoma 73071, and that he wished to be represented by the 
Oklahoma Department of Veterans Affairs.  In conjunction with 
that Report of Contact, there was received a facsimile 
transmission appointing the Oklahoma Department of Veterans 
Affairs as the veteran's accredited representative for 
purposes of the prosecution of his claim for service 
connection for a back disability.

Based on the aforementioned, it would appear that the 
veteran's current representative, which is to say, the 
Oklahoma Department of Veterans Affairs, never received 
and/or had the opportunity to review the June 2008 
Supplemental Statement of the Case addressing the issue of 
whether new and material evidence has been submitted 
sufficient to reopen the veteran's previously denied claim 
for a chronic back disability.  Nor has that organization had 
the opportunity to review the veteran's claims folder, in 
order that they might submit additional argument in the form 
of a VA Form 646, or, in the alternative, by memorandum or 
letter.  Under the circumstances, the Board is of the opinion 
that additional development is necessary prior to a final 
adjudication of the veteran's current claim for service 
connection.

Accordingly, in light of the aforementioned, the case is 
REMANDED for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2004, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be included in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran's entire claims folder 
should then be furnished to his current 
accredited representative, which is to 
say, the Oklahoma Department of Veterans 
Affairs, in order that they might review 
all pertinent evidence of record, and 
present any additional argument in 
support of the veteran's current claim 
for service connection.

3.  The RO should then review the 
veteran's claim as to whether new and 
material evidence has been submitted 
sufficient to reopen his previously-
denied claim for service connection for a 
chronic back disability.  Should the 
benefit sought on appeal remain denied, 
the veteran (and his representative) 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
action taken on the claim for benefits 
since the issuance of the most recent 
SSOC in June 2008.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




